JONES (E. H.), J.
The plaintiff, Peter Dreidame, first asked the city solicitor of Cincinnati to bring the action, and upon the refusal of that official brought the action in his own name as a taxpayer. He seeks to enjoin the maintaining of an iron fence on the north curb line of Goodman street in the city of Cincinnati, between Burnet and Eden avenues.
At the request of the trustees of the new city hospital the portion of Goodman street, between the north line of the street and the north curb line thereof and extending from Burnet avenue to Eden avenue, was vacated by the ordinance of the city council. This was done at the instance and request of the trustees of said hospital, so as to permit them to enclose the strip so vacated and make it a part of the grounds or lawn of the hospital.
The case was submitted to us upon an agreed statement of facts. The ordinance vacating the portion of the street above described was repealed by the city council after the iron fence was built and the strip vacated was enclosed. Later this action was brought for injunction.
There was no showing made that there is any public necessity for the vacation of said portion of the street or for the taking of this ground by the hospital authorities. By the erection of the fence the street at this point has been considerably narrowed and obstructed.
We are inclined to the opinion that under the circumstances as shown to the court an injury has thus been caused the general public here represented by plaintiff, for which there is no corresponding public necessity or demand for the ground taken which had been dedicated to the general public for street purposes. A permanent injunction will therefore be allowed against the maintenance of the iron fence and against the encroachment upon and the obstruction of the street caused thereby.
Jones (O. B.) and Gorman, JJ., concur.